414 Pa. 449 (1964)
Blatt Appeal.
Supreme Court of Pennsylvania.
Argued May 25, 1964.
May 27, 1964.
Before BELL, C.J., JONES, EAGEN, O'BRIEN and ROBERTS, JJ.
*450 Philip P. Kalodner, with him Gregory M. Harvey, for appellants.
Abraham E. Freedman, with him Benjamin R. Donolow, for Democratic County Executive Committee of Philadelphia, appellee.
Levy Anderson, First Deputy City Solicitor, with him Edward G. Bauer, Jr., City Solicitor, for County Board of Elections.
OPINION PER CURIAM, May 27, 1964:
We are all of the opinion that a challenge to an absentee ballot which gives as the basis therefor one of the grounds enumerated in § 1308 of the Pennsylvania Election Code, June 3, 1937, P.L. 1333, added, March 6, 1951, P.L. 3, § 11, as amended, August 13, 1963, P.L. 707, § 24, 25 P.S. § 3146.8 (Supp. 1963), and is substantially in the language thereof, is sufficient to require that a hearing be held thereon in conformity with that section of the Code. There is no requirement in the Election Code that a challenge to an absentee ballot be supported, at the time of challenge or prior to hearing, by an affidavit or memorandum. Furthermore, this record discloses a sufficient and adequate challenge under *451 the law to require a hearing by the Board of Elections on the validity of the challenged ballots.
The order below is reversed and the County Board of Elections is directed to hold a hearing on each challenged absentee ballot in conformity with the provisions of § 1308 of the Election Code, as amended.
Mr. Justice MUSMANNO and Mr. Justice COHEN took no part in the consideration or decision of this case.